NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                   Argued August 8, 2018
                                   Decided August 9, 2018



                                            Before

                           WILLIAM J. BAUER, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           MICHAEL B. BRENNAN, Circuit Judge



No. 17-2016                                                   Appeal from the United
                                                              States District Court for the
HANG CUI and RUIYING FEI,                                     Northern District of Illinois,
     Plaintiffs-Appellants,
                                                              Eastern Division.
              v.
                                                              No. 14 C 8330
CITY OF ELMHURST, ILLINOIS, et al.,                           Marvin E. Aspen, Judge.
      Defendants-Appellees.


                                             Order

   Hang Cui was arrested (on the authority of a warrant issued by a state judge) after
he wrote a check to Lynn Kubycheck for $1,853. The bank did not pay the check, telling
Kubycheck that the account did not have the funds to support it. Cui told police that
Kubycheck would not be paid until she did some things Cui wanted. Cui sued under 42
U.S.C. §1983 plus Illinois law. The district court entered judgment for the defendants
with respect to the federal claims while relinquishing supplemental jurisdiction with
respect to state claims. 2017 U.S. Dist. LEXIS 23654 (N.D. Ill. Feb. 21, 2017); 2017 U.S. Dist.
LEXIS 55679 (N.D. Ill. Apr. 12, 2017).
No. 17-2016                                                                            Page 2


    Cui assumes that he can litigate from scratch the question whether the arrest was
supported by probable cause. That is not so. The decision of an issuing judge receives
“great deference”. See Illinois v. Gates, 462 U.S. 213, 236 (1983); United States v. McIntire,
516 F.3d 576, 577–79 (7th Cir. 2008). As it is undisputed that the check was written
knowing that it was not backed by sufficient funds, the issuing judge was entitled to in-
fer an intent to defraud. 720 ILCS 5/17-1(B)(1). Section 1983 does not permit an award of
damages against officers who execute a valid warrant.

    Cui asks us to disregard the warrant on the ground that the police must have de-
ceived the state judge who issued it. Asked at oral argument what evidence supports
that assertion, plaintiffs’ counsel conceded that she has none—that she has not even
seen the affidavit or other evidence submitted to the state judge who issued the war-
rant. Someone who wants to contest the adequacy of the representations underlying a
warrant must provide enough evidence to justify a hearing. See Franks v. Delaware, 438
U.S. 154 (1978). Cui supplied no evidence at all.

                                                                                    AFFIRMED